Citation Nr: 0103216	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  97-33 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for the residuals of compression fractures of the thoracic 
spine.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1992 to January 1995.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a disability rating in excess of 
10 percent for the residuals of compression fractures of the 
thoracic spine.  The veteran perfected an appeal of that 
decision.

This case was previously before the Board in July 1998, at 
which time it was remanded to the RO for additional 
development.  In an April 1999 rating decision and 
supplemental statement of the case the RO increased the 
rating for the thoracic spine from 10 to 20 percent, based on 
evidence of a demonstrable deformity of a vertebral body due 
to fracture, effective, from May 5, 1997.  The veteran has 
not withdrawn his appeal of the assigned rating, and contends 
that a higher rating is warranted.  The Board finds, 
therefore, that the issue of entitlement to a higher rating 
for the residuals of the compression fractures of the 
thoracic spine remains in contention.  Fenderson v. West, 12 
Vet. App. 119 (1999) (a claim remains in controversy if the 
RO grants less than the maximum available benefit).

In a May 1996 rating decision the RO denied entitlement to a 
disability rating in excess of 10 percent for bilateral pes 
planus.  The veteran submitted a notice of disagreement with 
that decision in May 1997, and the RO issued a statement of 
the case in June 1997.  The veteran did not, however, submit 
a substantive appeal following the issuance of the statement 
of the case.  In a July 1999 rating decision the RO again 
denied entitlement to a disability rating in excess of 
10 percent for bilateral pes planus.  The veteran submitted a 
notice of disagreement with that decision in September 1999, 
and the RO issued an additional statement of the case in June 
2000.  The veteran did not submit a substantive appeal 
following the June 2000 statement of the case.  The Board 
finds, therefore, that the issue of entitlement to a higher 
disability rating for bilateral pes planus is not within its 
jurisdiction.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 
5 Vet. App. 554 (1993); 38 C.F.R. § 20.200 (2000).



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
support his claim, obtained all relevant evidence designated 
by the veteran, and provided the veteran with a VA medical 
examination to substantiate his claim of entitlement to a 
higher disability rating.

2.  The residuals of compression fractures of the thoracic 
spine are manifested by complaints of pain and demonstrable 
deformities of the vertebral bodies.

3.  The veteran's thoracic spine disability does not present 
an unusual disability picture.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the residuals of compression fractures of the thoracic 
spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as 
amended by The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 
4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5285 and 5291 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in March 1993 
a Medical Evaluation Board (MEB) recommended that he be 
separated from service on the basis of an invalid enlistment, 
in that a bilateral foot disorder had pre-existed service and 
prevented him from completing training or meeting the demands 
of his military occupational specialty.  The service medical 
records include no entries after March 1993 other than one to 
close his health record, and make no reference to the veteran 
having incurred a back injury while in service.  His status 
and location from March 1993 until he was separated in 
January 1995 are unclear.

The veteran initially claimed entitlement to service 
connection for the residuals of compression fractures of the 
thoracic spine in May 1995.  

During a June 1995 VA medical examination he reported having 
been in civilian employment from May to August 1994.  He also 
reported having been involved in a motor vehicle accident in 
June 1994 that caused compression fractures of T9, T10, and 
T11.  He stated that he had constant mid-back pain since June 
1994.  Examination revealed no carriage, posture, or gait 
abnormalities, no fixed deformities, and normal back 
musculature.  There was no objective evidence of pain on 
motion.  The examiner provided a diagnosis of post-traumatic 
arthritis of the thoracic spine, with upper back pain, by 
history.  The examiner stated that the assessment was a 
clinical diagnosis, and did not reference any X-ray or other 
diagnostic studies.

The RO provided the veteran an additional VA examination in 
November 1995, at which time he stated that the injury in 
June 1994 did not cause any spinal cord injury and was 
treated with bed rest and physical therapy.  He reported 
using a back brace as needed, but denied taking any 
medication.  He complained of chronic dorsolumbar pain that 
was aggravated with bending, lifting, stooping, climbing, 
standing, and ambulating more than one-half hour.  He 
reported having stiffness and intermittent muscle spasm, but 
no weakness.

On examination he walked with a normal gait, balance, and 
posture without assistive devices.  There were no postural 
abnormalities, fixed deformities, or abnormal musculature of 
the back.  The examiner described the range of motion of the 
dorsolumbar spine as normal in all planes, with mild 
tenderness at the extremes.  There was no evidence of any 
neurological involvement.  The examiner rendered an 
assessment of status following compression fractures of T9, 
T10, and T11, with chronic dorsolumbar pain.  The examiner 
did not conduct any diagnostic tests or X-ray studies.

The veteran submitted health insurance claim forms showing 
that he received treatment for compression fractures of the 
thoracic spine in June 1994.

In a January 1996 rating decision the RO granted service 
connection for the residuals of compression fractures of the 
thoracic vertebrae and assigned a 10 percent rating for the 
disorder.  That rating was assigned prior to receipt of the 
service medical records or the medical records pertaining to 
the June 1994 injury.

In an April 1997 statement the veteran reported that he was 
able to bend only slightly, that he had to have assistance to 
rise from a sitting or lying position, and that he had 
constant pain in the back.  He asked that the disability 
rating for the back injury be increased to 60 percent.

In conjunction with a September 1997 VA examination the 
veteran reported having incurred compound compression 
fractures of the T8-T11 vertebrae in a motor vehicle accident 
that resulted in a two-week hospitalization.  He also 
reported having had intermittent pain in the back for a year 
following the injury, and continuous pain for the previous 
year.  He stated that he had been involved in an additional 
motor vehicle accident approximately two months previously, 
and that he had continuous low back pain since the subsequent 
injury.  He complained of pain in the back extending from the 
T9 vertebra to the sacrum, which he rated as eight on a scale 
of one to ten, ten being the most severe.  He denied taking 
any medication for the pain, for the reason that none had 
been prescribed by his physician.  He stated that he could 
sit for no more than 15 minutes, and that he had to walk 
slowly.  He had not worked since March 1997 because he was 
attending school, and documents in the claims file indicate 
that he was receiving assistance from VA Vocational and 
Rehabilitation Services (Voc. Rehab.).

Examination revealed tenderness to palpation from T9 to the 
sacrum, no postural abnormalities, no fixed deformity, and 
normal back musculature.  The range of motion of the 
lumbosacral spine was forward flexion to 70 degrees, backward 
extension to 25 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 20 degrees bilaterally.  The 
examiner stated that the veteran had mild pain on motion, and 
that the motion of the thoracic spine was normal, in that he 
had good inhalation and exhalation and there was no rib cage 
pain.  There was no evidence of neurological injury.  The 
examiner stated that the veteran was not incapacitated by the 
thoracic spine injury, and that there were no findings 
attributable to the injury, other than his complaints of 
pain.  He also stated that he found no significant disability 
resulting from the thoracic spine injury, and commented on 
the veteran not using any analgesics, considering the 
severity of his subjective complaints.

In his October 1997 notice of disagreement the veteran again 
stated that he suffered constant mid-back pain that was 
aggravated with bending, lifting, stooping, etc., and that he 
experienced stiffness of the dorsolumbar spine with 
intermittent bilateral muscle spasm.  He denied experiencing 
any increase in symptoms following the July 1997 motor 
vehicle accident, and stated that he had the same symptoms 
since the in-service injury.  He claimed that VA was not 
properly rating his symptoms below the T11 vertebra, and that 
he had continuous muscle spasms since the in-service injury.

In his November 1997 substantive appeal he stated that since 
his separation from service the back pain had become very 
severe.  He again denied having any increase in disability 
following the July 1997 accident, and described that injury 
as slight.  He stated that he was unable to perform any work, 
and that he was attending school through the auspices of Voc. 
Rehab.  He also stated that his back symptoms would prevent 
him from being employed in any work that required physical 
exertion, and that he had been told by a VA doctor not to 
take any pain medication due to the side effects.

VA X-ray studies of the thoracic spine in June 1995 and 
September 1997 showed compression fractures at T7, T8, and 
T9, with well maintained disc spaces.

In conjunction with the Board's July 1998 remand, the RO 
asked the veteran to submit the medical records or 
authorizations for the release of the medical records to VA 
for all medical treatment providers who had treated him for 
his back complaints since his separation from service.  In 
response he submitted treatment records from the Houston 
Northwest Medical Center (HNWMC) showing that he was 
hospitalized for two days in June 1994; a June 1997 treatment 
note from Steven Guillory, M.D.; and multiple medical reports 
from R. Dale Bernauer, M.D., and Advanced Rehab Services.  
With the exception of the June 1994 hospital record and a 
December 1994 medical report from Dr. Bernauer, all of the 
medical records pertain to treatment that the veteran 
received following the June or July 1997 motor vehicle 
accident.  He has not reported the existence of any medical 
records for the time period between June 1994 and June 1997.

The records from HNWMC show that the veteran was admitted to 
the hospital with a diagnosis of low back pain, and that he 
was discharged two days later with a diagnosis of a closed 
fracture of the thoracic vertebra, without spinal cord 
injury.  An X-ray study during the hospitalization revealed 
compression deformities from T6-T12, the worst being at T8 
and T9, with 40-50 percent anterior wedging.  The radiologist 
stated that the abnormality involved the entire lower half of 
the thoracic spine, and that congenital anomalies or previous 
trauma should be considered.  A computerized tomography (CT) 
scan revealed no evidence of burst fracture or fracture lines 
in the lower thoracic vertebrae, and the radiologist found 
that the compression deformities documented in the CT scan 
and radiographs were most likely congenital anomalies or 
developmental abnormalities in the vertebral bodies.  There 
was no evidence of spinal canal stenosis or fractures 
involving the neural arches.

The June 1997 treatment record from Dr. Guillory indicates 
that the veteran reported having pain from the mid to lower 
back, but that the pain did not go up as high as that 
resulting from the previous injury.  There was no evidence of 
muscle spasm, and his complaints were assessed as lumbar 
muscle strain.

The December 1994 medical report from Dr. Bernauer shows that 
the veteran complained of low back pain following the June 
1994 injury.  Examination of the thoracic spine showed 
positive compression and distraction signs.  An X-ray study 
showed that the compression fractures were well healed.  
Although the physician requested a magnetic resonance image 
(MRI) of the thoracic spine, the results of that study, if 
performed, are not of record.  Dr. Bernauer examined the 
veteran again in August 1997, following the June or July 1997 
motor vehicle accident, and stated that he had previously 
examined the veteran only once, in December 1994.  Following 
the examination in August 1997, he provided an assessment of 
thoracic and lumbar strain.  In an October 1997 report the 
physician stated that the veteran reported having had 
continuous thoracic spine pain since June 1994, and that he 
had lumbar pain following the accident in July 1997.  The 
physician found that the veteran had a history of a fracture 
of the thoracic spine, and that he was limited to lifting no 
more than 50 pounds; no other physical limitations were 
noted.  In another October 1997 report Dr. Bernauer stated 
that the veteran had no permanent disability resulting from 
the July 1997 accident, in that he was doing well and his 
pain had decreased.

Records from the Advanced Rehab Services show that the 
veteran received physical therapy in August 1997, following a 
July 1997 motor vehicle accident.  Examination showed 
increased thoracic kyphosis, but the physical therapist noted 
that the veteran was very muscled in the entire back region.  
There was tenderness to palpation from the mid-thoracic 
through the lumbar paraspinal muscles, a 50 percent reduction 
in flexion and rotation of the trunk, and complaints of mid-
back pain with flexion.  The veteran underwent a Functional 
Capacity Evaluation in October 1997, during which he 
complained of back pain that ranged from four to eight on a 
scale of one to ten.  In addition to providing an assessment 
of the veteran's functional capacity, the physical therapist 
found that his responses were indicative of abnormal illness 
behavior or intense pain, that his heart rate changes were 
not consistent with the reported pain scale rating increases 
during the evaluation, that he had been self-limiting on most 
activities due to subjective pain complaints, and that he had 
not demonstrated maximum effort during the evaluation.

The RO asked a VA radiologist to interpret the X-ray studies 
obtained from Dr. Bernauer.  In a December 1998 report the VA 
radiologist stated that the thoracic and lumbar spine X-rays 
demonstrated moderate anterior wedge deformities at T7, T8, 
and T9, and mild anterior wedge deformities at T6, T10, T11, 
and T12.  The radiologist also found evidence of mild 
degenerative spur formation along the margins of the 
vertebrae.

Also in conjunction with the Board's July 1998 remand, the RO 
asked the veteran to identify all treatment received during 
1993 in terms of the facility providing the treatment and the 
dates of treatment.  The veteran responded that he had 
received treatment for his flat feet from the military 
hospital at Camp Lejeune, North Carolina, but made no 
reference to any other treatment.  The RO then asked the 
National Personnel Records Center (NPRC) to provide the 
records of the treatment claimed by the veteran, but no 
additional records could be located.

In a March 1999 report Dr. Bernauer stated that the veteran 
continued to complain of thoracic and lumbar spine pain.  
Examination of the thoracic spine again showed positive 
compression and traction signs and an X-ray study revealed 
compression fractures of the three middle thoracic vertebrae.  
He stated that the veteran should not lift more than 10 to 20 
pounds and should not stoop, crawl, or climb.  He stated that 
the veteran was able to perform sedentary to light work.  He 
did not provide an explanation for the more restrictive work 
limitations.

II.  Analysis

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).

In July 1998 the RO asked the veteran to identify all medical 
treatment for the thoracic spine injury since his separation 
from service.  Because the veteran's service medical records 
contain no entries following the March 1993 MEB proceedings, 
the RO also asked the veteran to identify any additional 
treatment received during service.  He replied by reporting 
treatment for pes planus in March and April 1993, but the 
NPRC was not able to locate any records in addition to those 
already of record.  He also submitted the private treatment 
records outlined above, and did not indicate the existence of 
any other relevant evidence.  The records submitted do not 
appear to be complete records of the veteran's 
hospitalization for injuries sustained in his June 1994 motor 
vehicle accident.  Thus, lacking complete medical records and 
any service department line of duty determination, the 
circumstances of the accident that gave rise to the veteran's 
claim for service connection for a back disability are 
unclear and it is unknown whether any factors might have been 
involved that would raise a question as to line of duty.  
Nevertheless, service connection has been granted.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to his claim.  The RO provided him a VA 
examination in September 1997.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim for a higher rating and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45.

Diagnostic Code 5285 for the residuals of fractures of the 
vertebrae provides a 100 percent evaluation with cord 
involvement and the veteran being bedridden or requiring long 
leg braces.  Lesser cord involvement is to be evaluated based 
on limitation of motion or nerve paralysis.  A 60 percent 
evaluation applies if there is no cord involvement, but 
evidence of abnormal mobility requiring a neck brace.  If 
there is no abnormal mobility requiring a neck brace, the 
disorder is to be evaluated based on limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  38 C.F.R. § 4.71a.

Diagnostic Code 5291 for limitation of motion of the dorsal 
(thoracic) spine provides 10 percent ratings if the 
limitation is moderate or severe and a zero percent rating if 
the limitation of motion is slight.  38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The service-connected thoracic spine disability is manifested 
by complaints of pain, without limitation of motion.  
Although there is evidence of demonstrable vertebral body 
deformity, some private medical evidence raises the question 
of whether the veteran even sustained vertebral fractures and 
whether his vertebral abnormalities are congenital or 
developmental in etiology rather than residuals of trauma 
sustained in the 1994 motor vehicle accident.  Nevertheless, 
the veteran has been awarded service connection for 
compression fracture of the thoracic spine and an additional 
10 percent based on vertebral body deformity.  

The evidence does not show that the vertebral fractures 
resulted in any cord involvement, abnormal mobility requiring 
a neck brace, or muscle spasms.  The disorder is, therefore, 
properly rated based on limitation of motion.  According to 
Diagnostic Code 5291, a 10 percent rating is the maximum 
rating available for limitation of motion of the thoracic 
spine.  In addition, in accordance with Diagnostic Code 5285, 
an additional 10 percent rating is applicable for a 
demonstrable deformity of the vertebral bodies.  The RO has 
assigned a 20 percent rating for the thoracic spine 
disability based on the 10 percent rating for limitation of 
motion and the additional 10 percent rating for the deformity 
of the vertebral bodies.  The Board finds, therefore, that 
there is no basis for assigning a higher rating based on the 
schedular criteria.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In the absence 
of any limitation of motion of the thoracic spine, the Board 
finds that the additional functional limitations due to pain 
are appropriately compensated by the 10 percent rating 
assigned pursuant to Diagnostic Code 5291.  The medical 
evidence does not show that the thoracic spine is ankylosed 
to warrant consideration of a higher rating under Diagnostic 
Code 5287.  In addition, because the RO has awarded the 
maximum rating available for limitation of motion, the 
consideration of any additional functional limitations does 
not result in a higher rating.  Spencer v West, 13 Vet. App. 
376 (2000).  The Board finds, therefore, that the criteria 
for a schedular disability rating in excess of 20 percent 
have not been met.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected thoracic spine disorder has resulted in any 
hospitalizations.  

In addition, the evidence does not show that the thoracic 
spine disability has caused marked interference with 
employment.  Although the veteran claims to be unemployable 
due to back pain, the examiner in September 1997 stated that 
he found no significant disability resulting from the 
thoracic spine injury.  Dr. Bernauer initially stated that 
there were no limitations on the veteran's work activity, 
with the exception of a 50 pound lifting restriction.  Dr. 
Bernauer later stated that the veteran was limited to lifting 
no more than 10-20 pounds, but that he was able to perform 
light to sedentary work.  The physical therapist found that 
his responses were indicative of abnormal illness behavior or 
intense pain, that his heart rate changes were not consistent 
with his pain complaints, and that he had not demonstrated 
maximum effort during the evaluation due to his un-
substantiated pain complaints.  Thus, there is a basis for 
concluding that the veteran exaggerates his complaints and 
level of disability and the Board finds that his assertion of 
being unemployable is not credible.  Baldwin v. West, 13 Vet. 
App. 1 (1999) (the Board must determine the credibility of 
the evidence).  The Board further finds that there has been 
no showing that the application of the regular schedular 
criteria is impractical.  Accordingly, remand of the case to 
the RO for referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

For the reasons shown above, the Board has determined that 
the preponderance of the competent and credible evidence is 
against the claim of entitlement to a disability rating in 
excess of 20 percent for the residuals of compression 
fractures of the thoracic spine.


ORDER

The claim of entitlement to a disability rating in excess of 
20 percent for the residuals of compression fractures of the 
thoracic spine is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

